Citation Nr: 1604535	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for depression.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a November 2007 rating decision, the RO denied the Veteran's claim for service connection for depression; the Veteran did not appeal or submit new and material evidence during the appeal period.

2.  The evidence added to the record since the November 2007 denial,               when considered with previous evidence, does not relate to an unestablished         fact necessary to substantiate the claim or raise a reasonable possibility of  substantiating the Veteran's claim of entitlement to service connection for depression.

3.  The most probative evidence is against a finding that the Veteran suffers from PTSD.




CONCLUSIONS OF LAW

1.  The November 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in February 2012.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) and some personnel records are on file, as are various post-service medical records.  

As new and material evidence has not been submitted to reopen the Veteran's claim for service connection for depression, the duty to assist by obtaining a medical examination and opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).  Regarding the PTSD claim, as the current medical evidence of record fails to show a diagnosis of PTSD, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Board notes that the Veteran has indicated that he receives Social Security Administration (SSA) benefits for his knee, neck, and back.  As there is no indication that the Veteran has ever been diagnosed with PTSD, an SSA determination could not be based on this claimed disability.  Moreover, the Veteran has not contended that any medical records associated with the SSA claim are relevant for the claims currently being decided.  Thus, there is no duty to obtain these records, as there is no indication that they would be relevant to these issues.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2009) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran's initial claim for service connection for depression was denied in a November 2007 rating decision.  The Veteran did not appeal the rating decision,  nor did he submit relevant evidence within one year of that decision, therefore the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision    to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence considered at the time of the November 2007 rating decision included STRs, private treatment records, VA treatment records, and the Veteran's lay statements.  Service connection was denied in that rating decision because there was no evidence that the Veteran's depression occurred in or was caused by service.  

Upon review of the record, the Board finds that new and material evidence has     not been received to reopen the claim for service connection for depression.

The evidence received since the prior final denial includes updated VA treatment records, additional lay statements from the Veteran, updated private treatment records, and the transcript from the December 2015 Board hearing.  The newly submitted medical evidence does not indicate that the Veteran was diagnosed     with any psychiatric disability in service, or that his current depression is related    to service.  While the new evidence does indicate the presence of a psychiatric disability, there was evidence of such condition at the time of the November      2007 denial of service connection.  Regarding the Veteran's newly submitted       lay statements, he has presented no new argument for service connection and       has simply continued to allege that he has depression related to loneliness, separation from his wife, diagnosis of sexually transmitted diseases, and from  being "railroaded" in service.  Thus, the newly submitted evidence is essentially cumulative of previously considered evidence.

Ultimately, the Veteran has provided no new evidence showing that his depression manifested during service or is otherwise related to service.  In fact, private treatment records indicate that the Veteran's psychiatric disability began when his father died in 2011.  In short, as the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claim for service connection for depression is not reopened.  Thus, the appeal as to that issue is denied.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for depression, the benefit-of-the-doubt doctrine is not applicable as to that claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran seeks service connection for PTSD.  Specifically, the Veteran has reported that because his wife did not immediately join him to "fulfill [his] needs" while he was stationed in Hawaii, he was "subjected" to sexually transmitted diseases.  He further contends that his wife left him after he was diagnosed with such diseases, rendering him sad and lonely.  Alternatively, he has reported that he was "railroaded" in the military and prevented from earning a General Education Development certificate or re-enlisting.

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  However, the Veteran's STRs reveal no diagnosis of PTSD, and no diagnosis of PTSD is apparent in the Veteran's post-service treatment records. 

As noted above, the Veteran has been diagnosed with depression and anxiety.  However, neither VA nor private treatment records indicate that the Veteran was ever diagnosed with, or treated for PTSD.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of a current diagnosis of PTSD, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the absence of a current diagnosis of PTSD, the Board finds that the preponderance of the evidence is against the claim, and service connection is denied.

The Board acknowledges that in addition to the depression addressed above, the record contains a diagnosis of anxiety.  However, there is no competent evidence suggesting that his diagnosed anxiety is related to service.  Indeed, private treatment records indicate that the Veteran's current psychiatric disability began when his father died in 2011.  Accordingly, no further action pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) is necessary.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for PTSD, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

As new and material evidence has not been received, the claim for service connection for depression is not reopened and the appeal is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


